Exhibit 10.1

THIRD AMENDMENT

TO THE

AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT

THIRD AMENDMENT, dated as of September 27, 2007 (this “Amendment”), to the
AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT, dated as of October 15, 2004 (as
amended, supplemented or otherwise modified, the “Asset Pool One Supplement”),
to the SECOND AMENDED AND RESTATED INDENTURE, dated as of March 14, 2006 (the
“Base Indenture” and as supplemented by the Asset Pool One Supplement, and as
amended, supplemented or otherwise modified, the “Indenture”), by and between
CHASE ISSUANCE TRUST, a Delaware statutory trust (the “Issuing Entity”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as Indenture Trustee (the “Indenture Trustee”) and Collateral Agent
(the “Collateral Agent”).

WHEREAS, Section 6.7 of the Asset Pool One Supplement and Section 9.01 of the
Base Indenture provide that the Issuing Entity, without the consent of the
Holders of any Notes but with prior notice to each Note Rating Agency, may amend
the Indenture to cure any ambiguity or to correct or supplement any provision
therein which may be inconsistent with any other provision in the Indenture,
upon delivery of an Officer’s Certificate to the effect that the Issuing Entity
reasonably believes that such amendment will not have an Adverse Effect and is
not reasonably expected to have an Adverse Effect at any time in the future;

WHEREAS, each of the Indenture Trustee and the Collateral Agent has received an
Officer’s Certificate to the effect that the Issuing Entity reasonably believes
that this Amendment will not have an Adverse Effect and is not reasonably
expected to have an Adverse Effect at any time in the future; and

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with;

NOW, THEREFORE, the Issuing Entity and the Collateral Agent are executing and
delivering this Amendment in order to amend the provisions of the Asset Pool One
Supplement in the manner set forth below.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Asset Pool One Supplement, or if not therein, the Base Indenture.

SECTION 1. Amendment to Section 1.01.

Section 1.01 of the Asset Pool One Supplement is hereby amended to delete the
definition of “Note Transfer Date” and replace it with the following:

 

1



--------------------------------------------------------------------------------

“Note Transfer Date” means, for any Series, Class or Tranche of Asset Pool One
Notes:

 

  (i) the Business Day prior to:

 

  (a) the Payment Date for such Series, Class or Tranche of Asset Pool One
Notes; or

 

  (b) for any Monthly Period in which no Payment Date occurs for such Series,
Class or Tranche of Asset Pool One Notes, the date in such Monthly Period
corresponding numerically to the next Payment Date (without regard to whether or
not such Payment Date is a Business Day) for such Series, Class or Tranche of
Asset Pool One Notes, provided that (1) if there is no such numerically
corresponding date, such date shall be the last Business Day of such Monthly
Period, or (2) if such numerically corresponding date is not a Business Day,
such date shall be the immediately preceding Business Day; or

 

  (ii) such other date as shall be specified in the applicable Indenture
Supplement or Terms Document for such Series, Class or Tranche of Asset Pool One
Notes.

SECTION 2. Ratification of the Agreement. As amended by this Amendment, the
Asset Pool One Supplement is in all respects ratified and confirmed, and the
Asset Pool One Supplement, as so amended by this Amendment, shall be read, taken
and construed as one and the same instrument.

SECTION 3. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

SECTION 4. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES

 

2



--------------------------------------------------------------------------------

UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE ISSUANCE TRUST,

as Issuing Entity

By:

  CHASE BANK USA, NATIONAL ASSOCIATION,   as Beneficiary and not in its
individual capacity

By:

 

/s/ Keith W. Schuck

Name:

  Keith W. Schuck

Title:

  President WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee and
Collateral Agent and not in its individual capacity By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Assistant Vice President

 

Acknowledged and Accepted:

CHASE BANK USA, NATIONAL ASSOCIATION,

as Transferor, Servicer and Administrator

By:  

/s/ Keith W. Schuck

Name:   Keith W. Schuck Title:   President

THIRD AMENDMENT TO AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT